--------------------------------------------------------------------------------

Exhibit 10.27
CONSULTING AGREEMENT




This Consulting Agreement is made effective as of the date by which by
both parties have executed this Consulting Agreement by and between RedFin
Networks, Inc      located at Ft. Lauderdale, Florida (“Client”) and Anadyne
Enterprises, LLC (“Consultant”) a Florida Limited Liability Corporation with
offices in Gulfstream, Florida.


WHEREAS, Consultant provides consulting services relating to the financial
services, electronic transaction processing, merchant acquiring and credit card
issuing industries, which services include business development and employee
recruiting ; and


WHEREAS, Client desires to engage Consultant to provide consulting services
pursuant to the terms of this Consulting Agreement.


NOW THEREFORE, the parties agree as follows:


1.       DESCRIPTION OF SERVICES.  Beginning on the effective date, Consultant
will provide the Services, or as may be specifically requested by Client from
time to time, (collectively, the "Services") which will be outlined in
Attachment A of this Agreement.  Client can renew this Agreement with the
expectation to continue “Consultant’s” services to provide such Business
Development Services as required by the client as on behalf of Client, these
Services will be described in future Attachment(s)  to this Agreement in a form
similar to Attachment A of this Agreement.  Further, at the Clients sole option
Consultant shall serve on an Advisory Board assembled by Client. Such service
will be performed on an “at will” basis for the Client.


2.        PERFORMANCE OF SERVICES.  The manner in which the Services are to be
performed, the employees of Consultant assigned to various phases of the project
and the specific hours to be worked by Consultant shall be determined by
Consultant.


3.        FEES & PAYMENT.  Client will pay a fee to Consultant for the Services
rendered at a rate of:



Months 1-3 $2,500 Cash 
Months 1-6  $15,000 Cash-Convertible Stock as described in Attachment B of this
Agreement.


Additionally, the Consultant will be given negotiated Stock Awards on a project
by Project basis reflective of Consultant adding Value to Clients Business in a
manner with Incentive Alignment(s) to the Benefit of the Client and Consultant.
At the option of the Parties certain other compensation may be in the form of a
Commissions, Warrants and or Residuals to be negotiated mutually by the parties
and determined on a Project by project basis.

 
Page 1

--------------------------------------------------------------------------------

 



                             
Any subsequent payments for consulting services are due within ten (10) days of
receipt of Consultant’s invoice. “Client” will electronically deposit funds into
a bank account of Anadyne Enterprises, LLC “Consultant” at a bank to be
determined Routing Number 267084131 Account Number 4863892068 upon execution of
this Agreement and subsequent payments as they become due, or any other
designated bank account with notice.


4.        EXPENSE REIMBURSEMENT. Consultant shall be entitled to reimbursement
from Client for all reasonable, documented "out-of-pocket" expenses, which shall
include coach airfare, hotel and meals, mileage and tolls for trips outside of
Consultant’s area, photocopies, facsimiles, and any other reasonable, documented
related expenses incurred upon Client’s request by Consultant.




5.        SUPPORT SERVICES IN CLIENT’S OFFICE.  Client will provide all
reasonable necessary and appropriate office support services for the benefit of
Consultant while the Services herein are being performed in Client’s
offices.  Such support shall include an office, or other work area, telephone
(local and long distance), facsimile (local and long distance), and assistance
and cooperation from Client personnel as needed.


6.       NEW PROJECT APPROVAL. Consultant and Client recognize that the Services
may be comprised of phases, the scope of which may be determined and agreed to
on an ongoing basis. Consultant may work on a variety of projects for Client, as
agreed to between the parties from time to time.


7.        TERM/TERMINATION.  The term of this Consulting Agreement shall be on a
six (6) month calendar year basis. At the end of six (6) month calendar year
basis term, the Client and Consultant will engage in a Joint Venture to be
described on a separate document titled “Joint Venture Agreement”. The
termination of the Consulting Agreement shall not alter or change the obligation
of Client to pay all accrued but unpaid amounts for consulting Services, related
expenses, and any and all future commissionable earnings.


8.        RELATIONSHIP OF PARTIES.  It is understood by the parties that
Consultant is an independent contractor with respect to Client, and not an
employee of Client.  Client will not provide, and Consultant is responsible for,
all fringe benefits, including health insurance benefits, paid vacation, or any
other employee benefit, for the benefit of employees of Consultant.


9.       CONFIDENTIALITY.  For purposes of this Consulting Agreement,
“Confidential Information” shall be defined as all confidential or proprietary
information of Client, including without limitation: the business activities;
customer names and addresses; operations and plans; information pertaining to
existing or planned services or products; marketing, promotional and pricing
information; information pertaining to purchasers, suppliers or vendors;
inventions, products, prices, costs, discounts, future plans, business affairs,
process information, technical information, customer lists, copyrights and other
proprietary or confidential information of Client; provided, however, that
“Confidential Information” shall exclude any information that (a) is at the time
of its disclosure generally available to the public, (b) becomes generally
available to the public through legal means not in breach of this or any other
agreement, or (c) can be shown to be, prior to its initial disclosure, in the
possession of the receiving party.

 
Page 2

--------------------------------------------------------------------------------

 

 
Consultant agrees that Consultant and its officers, employees, directors and
owners will not at any time or in any manner, either directly or indirectly,
divulge, disclose, or communicate in any manner any Confidential Information to
any third party, other than those service providers that Client designates, and
only with the express prior written consent of Client. Consultant will maintain
the confidentiality of the Confidential Information and use it solely to provide
the Services pursuant to this Agreement.  A violation of this paragraph shall be
a material violation of this Consulting Agreement.


Client recognizes that Consultant provides consulting services based on its
prior knowledge, special expertise, business experience, business contacts,
process development, information, ideas, inventions, and other intellectual
property. Client acknowledges and agrees that such intellectual property
constitutes a valuable asset of Consultant, and comprises the value of
Consultant’s consulting services. Client agrees that it will not assert any
claim of ownership for any knowledge, expertise or intellectual property of
Consultant which Consultant possessed or possesses through work outside of its
relationship with Client and/or develops independently of its work for Client
and/or for its own business purposes.


10.      CONFIDENTIALITY AFTER TERMINATION.  The confidentiality provisions of
this Consulting Agreement shall remain in full force and effect after the
termination of this Consulting Agreement.


11.      RETURN OF RECORDS.  Upon termination of this Consulting Agreement,
Consultant shall deliver all records, notes, data, memoranda, models, and
equipment of any nature that are in Consultant’s possession or under
Consultant’s control and that are Client’s property or relate to Consultant’s
services hereunder.


12.      NOTICES.  All notices required or permitted under this Consulting
Agreement shall be in writing and shall be deemed delivered when delivered via
facsimile, in person or via overnight or courier service, as evidenced (in the
case of facsimile ) by confirmation of successful transmission, and (in the case
of in person or courier delivery) by signed receipt, addressed as follows:
 

 If to CLIENT:  1500 W. Cypress Creek Road
Suite 411
Ft. Lauderdale, FL    33309
(954)-769-1335

 

 
Page 3

--------------------------------------------------------------------------------

 
 

 If to CONSULTANT:
920 Indigo Point
Gulfstream, FL
33483
Phone (954) 501-6934

 
The addresses set forth herein above may be changed from time to time by either
party by providing written notice to the other in the manner set forth above.
 
13.      ENTIRE AGREEMENT.  This Consulting Agreement, including the schedules,
exhibits and other documents referred to herein that form a part hereof,
embodies the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein.  There are no restrictions,
promises, warranties, covenants or understandings, other than those expressly
set forth or referred to herein.  This Consulting Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.  No supplement, modification or amendment of this Consulting Agreement
shall be binding unless executed in writing by the parties hereto.


14.      SEVERABILITY.  Any term or provision of this Consulting Agreement that
is invalid or unenforceable shall be ineffective to the extent of such
invalidity and unenforceable, and the remaining terms and provisions of this
Consulting Agreement shall be valid and enforceable.


15.      GOVERNING LAW AND ARBITRATION.  This Consulting Agreement shall be
governed and construed in accordance with the laws of the State of Florida and
its courts sitting in “Palm Beach County, Florida” shall have exclusive
jurisdiction of any matters arising there under.  Any dispute arising out of or
related to this Consulting Agreement shall be submitted by the parties for
arbitration in “West Palm Beach, Florida” in accordance with the rules and
procedures of the American Arbitration Association.


16.      PUBLICITY.  All notices to third parties and all other publicity
concerning the activity, if any, contemplated by this Consulting Agreement shall
be planned and coordinated by the parties hereto.  Each party agrees not to make
any public disclosure regarding this relationship or this Consulting Agreement
without the prior written approval of the parties.


17.      EFFECT OF HEADING.  The subject headings of the articles, sections and
paragraphs of this Consulting Agreement are included for purposes of convenience
only and shall not affect the construction or interpretation of any of its
provisions.


18.      COUNTERPARTS.  This Consulting Agreement may be executed simultaneously
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


19.      WAIVER OF COMPLIANCE.  Any failure of either party to comply with any
obligation, covenant, agreement or condition herein may be expressly waived in
writing.

 
Page 4

--------------------------------------------------------------------------------

 

Failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to any subsequent or other failure.


20.      PARTIES IN INTEREST.  Nothing in this Consulting Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Consulting Agreement on any person other than the parties to it
and their respective successors and assigns, nor is anything in this Consulting
Agreement intended to relieve or discharge the obligation or liability of any
third person to any party to this Consulting Agreement nor shall any provision
give any third person any right of subrogation or action over or against any
part to this Consulting Agreement.


21.      INDEMNIFICATION. The parties shall indemnify each other from any
third-party claims against a party arising from the other party’s breach of this
Consulting Agreement.  Except in the event of third-party claims neither party
shall be liable for any punitive, special consequential or similar damages.


22.      BINDING ON SUCCESSORS.  This Consulting Agreement shall be binding on,
and inure to the benefit of, the parties to it and their respective heirs, legal
representatives and successors.


23.      RECOVERY OF LITIGATION COSTS.  If any legal action, arbitration or
other proceeding is brought for the enforcement of this Consulting Agreement, or
because of an alleged dispute, breach, default or misrepresentation in
connection with any of the provisions of this Consulting Agreement, the party
substantially prevailing shall be entitled to recover reasonable attorneys’ fees
and other costs incurred in that action or proceeding, whether or not such
action is brought to judgment, in addition to any other relief to which it may
be entitled.


24.      FULL DISCLOSURE.  No representation or warranty made by any party
hereto and no certificate or document furnished or to be furnished to any party
hereto pursuant to this Consulting Agreement contains or will contain any untrue
statement of a material fact or fails to contain information necessary to make
the statements contained therein misleading.


25.      SCHEDULES & EXHIBITS.  The schedules and exhibits referred to herein
shall be attached hereto and are a part of this Consulting Agreement as fully
set forth herein.


26.      WARRANTIES, REPRESENTATIONS, AND COVENANTS REGARDING THE
DUTIES.  Consultant hereby represents warrants and covenants that Consultant
will perform the Services with reasonable diligence in a professional and
workmanlike manner, consistent with the generally accepted standards in the
industry and in compliance with any and all applicable laws, rules and
regulations.


27.      ASSIGNMENT. This Consulting Agreement is for personal service and may
not be assigned or transferred by Consultant.

 
Page 5

--------------------------------------------------------------------------------

 

CLIENT                                                                                                                      
CONSULTANT


By:       ___________________________                                                          by:
____________________________




Title:
__________________________                                                                Title:




Dated:
_________________________                                                                Dated:
__________________________
 
 


.




























 
Page 6

--------------------------------------------------------------------------------

 

Attachment A




As generally described in Section One of the Agreement, the following activities
will compromise the Consulting Agreement: the recruitment, training and signing
of Sales Agents, Super ISO’s,  End User Customers and/or Financial Organizations
Institutions to resell Clients products. Subsequent evaluation(s) of the
performance and sales activities of the recruited entity upon. Consultant will
also directly negotiate all Third Party Servicing contracts with vendors
including but not limited to: Authorization Networks, Debit Registrations, Bank
Sponsorship Agreements, Equipment Vendors and all other subsequent vendors as
required by Client.























































 
Page 7

--------------------------------------------------------------------------------

 

Attachment B






In addition to Compensation received as described in Section 3 of this
Agreement, Consultant shall receive additional consideration in the form of
$15,000 cash convertible Common Stock at current marketing pricing but not less
than $0.05 per share. The stock shall be issued in the following format: $7500
of cash convertible stock within ten (10) business days of the execution of this
Agreement for Consulting Services as described in Section 1 of the Contract. The
balance of $7500 cash convertible stock shall be issued within ten (10) days of
the close of the 4th Fiscal quarter of 2011 for Consulting Services described in
Section 1 of the contract.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 Page 8

--------------------------------------------------------------------------------